Case 14-05277-RLM-13     Doc 77 Filed 01/15/20 EOD 01/15/20 11:56:22          Pg 1 of 5
                       SO ORDERED: January 15, 2020.




                       ______________________________
                       Robyn L. Moberly
                       United States Bankruptcy Judge




                     UNITED STATES BANKRUPTCY COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION


IN RE:                              )
                                    )
CLARICE JOANN DUITS                 )         CASE NO. 14-05277-RLM-13
                                    )
      Debtor                        )
____________________________________)


     ORDER DENYING DEBTOR’S MOTION FOR ORDER OF CONTEMPT

      This matter came for hearing before the Court on January 6, 2020 on the
Debtor’s Motion for Order of Contempt, seeking sanctions against National
Collegiate Student Loan Trust (“NCT”) and its attorneys, Weltman, Weinberg &
Reis Co., LPA, (“Weltman”) for their alleged willful violations of the discharge
injunction. For the reasons stated below, the court denies the motion.
                                     Background
      The debtor obtained no fewer than five loans between 2005 and 2007 from
JPMorgan Chase (“Chase”) to pay education expenses. In each case, the debtor



                                          1
Case 14-05277-RLM-13      Doc 77   Filed 01/15/20   EOD 01/15/20 11:56:22     Pg 2 of 5



signed a “non- negotiable credit agreement”. In at least two of the credit
agreements, the following language appeared in bold:
      I acknowledge that the requested loan is subject to the limitations on
      dischargeability in bankruptcy contained in Section 523(a)(8) of the United
      States Bankruptcy Code. Specifically, I understand that you have purchased
      a guaranty of this loan, and that loan is guaranteed by The Education
      Resource Institute, Inc. (“TERI”), a non-profit institution.

The remaining credit agreements contained substantially similar, and additional,
language:
      I understand and agree that this loan is an education loan and certify that it
      will be used only for costs of attendance at the School. I acknowledge that
      the requested loan is subject to the limitations on dischargeability in
      bankruptcy contained in Section 523(a)(8) of the United States Bankruptcy
      Code because either or both of the following apply: (a) this loan was made
      pursuant to a program funded in whole or in part by The Education Resource
      Institute, Inc. (“TERI”), a non-profit institution or (b) this is a qualified
      education loan as defined in the Internal Revenue Code. This means that if,
      in the event of bankruptcy, my other debts are discharged, I will probably
      still have to pay this loan in full.

The debtor does not dispute that TERI guaranteed the loans.
      The debtor filed her chapter 13 case on June 3, 2014. By that point, NCT had
acquired the loans and subsequently filed 5 separate proofs of claim in the
bankruptcy case. No action to determine the dischargeability of the loans was filed
during the pendency of the case and the debtor received a chapter 13 discharge on
September 21, 2019.
      In early November 2019, Weltman sent the debtor letters seeking collection
of the outstanding loans. The debtor has moved for the Court to hold NCT and
Weltman in contempt of the discharge order and seeks sanctions for violation of the
discharge injunction. Section 524(a)(1) enjoins the collection of discharged debts.
The debtor maintains that the loans here were discharged because they do not fit
under the exceptions to discharge found in §523(a)(8).




                                           2
Case 14-05277-RLM-13       Doc 77   Filed 01/15/20      EOD 01/15/20 11:56:22   Pg 3 of 5




                                    Section 523(a)(8)
      Section 523(a)(8) provides that a discharge under Section 727 does not
discharge a debt:
              (8) unless excepting such debt from discharge under this paragraph
              would impose an undue hardship on the debtor and the debtor's
              dependents, for--
              (A)(i) an educational benefit overpayment or loan made, insured, or
              guaranteed by a governmental unit, or made under any program
              funded in whole or in part by a governmental unit or nonprofit
              institution; or
                  (ii) an obligation to repay funds received as an educational benefit,
                  scholarship, or stipend; or
              (B) any other educational loan that is a qualified education loan, as
              defined in section 221(d)(1) of the Internal Revenue Code of 1986,
              incurred by a debtor who is an individual;

This section envisions three distinct scenarios under which an education loan or
benefit is excepted from discharge. The first (§523(a)(8)(A)(i)) deals with loans
where government units or nonprofit institutions are involved. The third
(§523(a)(8)(B)) involves education loans that are defined under in 26 U.S.C. §221(d)
as “qualified education loans”.
      The debtor argues that the loans were not excepted from discharge under the
second scenario in 523(a)(8)(A)(ii) and in support of that assertion refers the Court
to the case of Crocker v. Navient Solutions, LLC (In re Crocker), 941 F.3d 206 (5th
Cir. 2019). The debtor in Crocker successfully argued that the loans she borrowed
to take the bar exam and use for career training were discharged and thus, the
lender who pursued collection post discharge was in violation of the discharge
injunction.
      The loans in Crocker did not fit under the first scenario of §523(a)(8)(A)(i)
because they were private loans that had not been made or guaranteed by a
governmental unit or a nonprofit institution. Nor did they qualify as education
loans under the Internal Revenue Code under the third scenario of §523(a)(8)(B).
The only alternative for the lender was to argue that the loans were excepted from

                                            3
Case 14-05277-RLM-13       Doc 77   Filed 01/15/20   EOD 01/15/20 11:56:22     Pg 4 of 5



discharge under the second scenario of §523(a)(8)(A)(ii). The Crocker court held
that §523(a)(8)(A)(ii) applies “only to education payments that are not initially loans
but whose terms will create a reimbursement obligation upon the failure of
conditions of the payments” and that the “educational benefit” provided for in that
section “is limited to conditional payments with similarities to scholarships and
stipends”. Id. at 223. The obligation in Crocker definitely was a “loan” and
repayment was unconditional. It did not fit within the §523(a)(8)(A)(ii) exception
and thus was discharged.
      The Court agrees that the loans here do not fit under the second scenario of
§523(a)(8)(A)(ii) and thus are not excepted from discharge under that section for
those same reasons. However, an education loan is nonetheless excepted from
discharge if it fits any of the scenarios under §523(a)(8).
      Based on the evidence presented, the loans here fit both the first and the
third scenarios. They were initially funded by a private lender but were guaranteed
by TERI, a nonprofit institution. Even if the debtor had shown that TERI did not
fund the loans or even pay the initial lender on the guaranty is of no significance
because TERI’s guaranty “helps fund a program because it encourages a lender to
extend credit that may not be otherwise available.” In re Greer-Allen, 602 B.R. 831,
838 (Bankr. D. Mass. 2019). A majority of the courts considering the
dischargeability of TERI-guaranteed loans have held that a TERI guarantee comes
under the broad definition of “funded” as that term appears in §523(a)(8)(A)(i). See,
In re O’Brien, 419 F.3d 104, 106 (2nd Cir. 2005) (TERI’s guarantee satisfies the
“funded” requirement of §523(a)(8)(A)(i) because TERI was clearly devoting some of
its financial resources to supporting the guaranty program); In re Taratuska, Civil
Action No. 07-11938-RCL, 2008 WL 4826279 at *4 (D. Mass. August 25, 2008)
(TERI played a meaningful part in procurement of the loan because the for-profit
entity’s funding of the loan was conditioned upon TERI’s participation in
guaranteeing the loans); In re Holguin, No. 15-11410-j7, Adv. No. 18-1042J, 2019
WL 6880081 (Bankr. D. N. M. December 17, 2019.



                                           4
Case 14-05277-RLM-13          Doc 77      Filed 01/15/20     EOD 01/15/20 11:56:22          Pg 5 of 5



       The credit agreements signed by the debtor provided, and the debtor does not
dispute, that the loans were also “qualified education loans” as defined in the
Internal Revenue Code, meeting the third scenario in §523(a)(8)(B).
       Accordingly, the loans were excepted from discharge under §523(a)(8)(A)(i)
and §523(a)(8)(B). NCT and Weltman attempted to collect debts that had not been
discharged and that is not contemptuous conduct under §524(a)(1). The Debtor’s
motion is DENIED.       1




                                            #     #     #




1
 Post hearing, the debtor and creditor brought to the Court’s attention for the first time that the
TERI program is now defunct. The Court gave the debtor a week in which to review the effect of
TERI’s current defunct status upon the loans here, and, if TERI’s later demise is relevant, to request
an additional hearing. The debtor has not requested an additional hearing. While not an issue in
this case at this point, the Court surmises that it would be extraordinarily unusual for TERI’s
subsequent demise to retroactively alter JPMorgan Chase’s, and later, NCT’s, contractual rights
with respect to TERI’s obligations under the guaranties.

                                                  5
